UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7181


HANNIBAL TYR KONR BUCHANAN, a/k/a Paul Gregory Chapman,

                 Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O’Grady, District
Judge. (1:15-cv-00710-LO-TCB)


Submitted:   December 15, 2015             Decided:    December 18, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Hannibal Tyr Konr Buchanan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Hannibal       Tyr   Konr    Buchanan     appeals         from    the   district

court’s order dismissing his Fed. R. Civ. P. 60(b) motion, after

construing it as an unauthorized successive 28 U.S.C. § 2254

(2012)   petition.        We    have   reviewed     the    record      and    find   no

reversible    error.        Accordingly,      we   deny   leave       to   proceed   in

forma pauperis and dismiss the appeal for the reasons stated by

the district court.         Buchanan v. Virginia, No. 1:15-cv-00710-LO-

TCB (E.D. Va. filed July 9, 2015 & entered July 10, 2015).                           We

dispense     with    oral      argument    because       the    facts      and   legal

contentions    are    adequately       presented    in    the    materials       before

this court and argument would not aid the decisional process.

                                                                             DISMISSED




                                          2